DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 3/22/22 submission has been entered.

Response to Arguments
Applicant's 3/22/22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 3/22/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  While said rejections are withdrawn, the amendments necessitated the newly-laid rejections appearing below.
Applicant's 3/22/22 arguments vis-à-vis prior art rejections over the 2015 ChemService SDS for N,N-diethylethylenediamine (“ChemService”), stating in pertinent part that i) “according to ChemService SDS, it is not easy for people having ordinary skill in the art to consider the claimed property because the appearances, chemical compositions and reaction mechanism are completely different in anhydrous and hydrous conditions,” (Remarks at p. 8) ii) “chemical compositions and structure are also different” (id. at p. 9), and iii) “the physical and chemical properties, such as viscosity change, conductivity and component proportion, of DEEDA absorbing CO2 need further investigation” (id.), have been fully considered but are not persuasive.  Regarding i), applicant has not cited where, “according to ChemService SDS,” said 1; the argument is unpersuasive for this reason alone.  The argument is further unpersuasive because the meaning of “to consider the claimed property” (emphasis Examiner’s) is unclear within the context of the overall argument.  In addition to the foregoing, but even in the absence thereof, the argument is fatally unpersuasive as it does not change the fact that ChemService SDS anticipates the claimed composition’s structural and compositional limitations because it discloses 100% (i.e. pure, anhydrous) N,N-diethylethylenediamine (“DEEDA”) (see ChemService at, e.g., pp. 1-2), and the fact that “Products of identical chemical composition can not have mutually exclusive properties.”  MPEP 2112.01 II, citing In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).  See also MPEP 2112, citing, e.g., Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (holding that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”).  Regarding ii) and iii), these arguments are also fatally unpersuasive for at the reasons detailed above vis-à-vis argument i).  MPEP 2112.01 II, citing In re Spada; MPEP 2112, citing, e.g., Atlas Powder Co.  While a new rejection appears below, necessitated by the 3/22/22 claim amendments, these rebuttals shall also be understood to apply with prospective effect to rebut any arguments vis-à-vis said new rejection.

Claim Rejections - 35 USC § 101 and 112
35 U.S.C. 101 reads as follows:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because it constitutes a composition claim which includes method limitations.  It is well-settled that method limitations are improper in apparatus (or, as here, composition) claims, since it is the apparatus/composition structure which is covered in an apparatus/composition claim, and not the method of using such apparatus/composition.  See MPEP 2173.05(p) II; IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  Said claims are also rejected under 35 U.S.C. 101 because they recite limitations to both a process and a composition: § 101 only allows one statutory class per (independent) claim.  Id.  See also MPEP 2173.05(p) II, citing Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990) (stating that an independent claim drafted to embrace or overlap more than one statutory class of 35 U.S.C. 101 violates said statute, which is written to allow for only one statutory class per independent claim, and also violates 35 U.S.C. 112[(b)/]2nd par. for ambiguity since it does not particularly point out and distinctly claim the invention). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by the 2015 ChemService SDS for N,N-diethylethylenediamine (“ChemService”), or, in the alternative, 2  Regarding claim 1, ChemService discloses 100% (i.e. pure, anhydrous) N,N-diethylethylenediamine (“DEEDA”).  See ChemService at, e.g., pp. 1-2.  Since ChemService anticipates claim 1’s structural and compositional limitations, the mere property recitations of “wherein the CO2 phase change absorbent… 70-85%” are reasonably expected to necessarily be present.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977); MPEP 2112.01.  Atlas Powder Co.; MPEP 2112.  MPEP 2112.01 II, citing In re Spada.  Additionally and/or alternatively, since ChemService’s DEEDA anticipates claim 1’s structural limitations, one of ordinary skill in the art would have considered the claimed property to have been prima facie obvious before the effective filing date of the claimed invention.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained 


/DANIEL BERNS/ March 23, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Applicant’s general citation to some unknown place within ChemService SDS is disregarded as inadequate, since the general citation provides no guidance whatsoever as to where to find the purported support for applicant’s argument within ChemService SDS.  See, e.g., Strobel v. Rusch, 2020 USPQ2d 11471 (D.N.M. 2020) (p. 14; §IV.c)) (dismissing a defendant’s counterclaim that was supported by a “general citation” to an exhibit, stating that “The Court is not inclined to search the bounds of the exhibit to find the nugget Defendants are referencing, especially when the exhibit presents a great deal of information”), citing U.S. v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (stating that “Judges are not like pigs, hunting for truffles buried in briefs”).
        2 Rejections under 35 U.S.C. 102 and 103 (i.e. 102/103) are appropriate when a prior art product appears to be identical to a claimed product, save for the fact that the prior art is silent as to an inherent characteristic/property.  See MPEP 2112 III.